DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Richard M. Klein on March 14, 2022.

The application has been amended as follows:

In the Claims:

Claim 9 (Rejoined-Currently Amended).
A method for manufacturing a display substrate, comprising:
providing a base substrate;
forming display units, comprising:
forming anodes on the base substrate;

forming electroluminescent layers, electron transporting layers, and cathodes on the base substrate on which the hole transporting layers have been formed successively; and
the display units are located in a display region of the base substrate, the base substrate further has a non-display region, and the method further comprises:
forming a display stress releasing layer in the non-display region, the display stress releasing layer having a plurality of nano-grooves on a surface away from the base substrate, such that a contact area between the display stress releasing layer and a glass cement is increased, wherein a distance between any two adjacent nano-grooves on the display stress releasing layeris on a nanometric order of magnitude, and a maximum thickness of the display stress releasing layer is equal to a maximum thickness of the hole transporting layer.

Claim 11 (Rejoined-Currently Amended).
The method according to claim 9, wherein the forming the hole transporting layers on the base substrate on which the anodes have been formed, each of the hole transporting layers having [[a]] the plurality of nano-grooves on [[a]] the surface that is the distance between any two adjacent nano-grooves on each of the hole transporting layers being on a nanometric order of magnitude, comprises:
forming a polystyrene monolayer film on the base substrate on which the anodes have been formed, the polystyrene monolayer film comprising a plurality of polystyrene spheres, and a distance between any two adjacent polystyrene spheres being on a nanometric order of magnitude;
forming a poly(3,4-ethylenedioxythiophene):poly(styrenesulfonate) layer on the base substrate on which the polystyrene monolayer film has been formed, so that the polystyrene spheres in the polystyrene monolayer film float on a surface of the poly(3,4- ethylenedioxythiophene):poly(styrenesulfonate) layer;
drying the poly(3,4-ethylenedioxythiophene):poly(styrenesulfonate) layer;
washing the surface of the dried poly(3,4- ethylenedioxythiophene):poly(styrenesulfonate) layer to remove the polystyrene spheres on the surface of the poly(3,4-ethylenedioxythiophene):poly(styrenesulfonate) layer, thereby forming a plurality of nano-grooves on a surface of the poly(3,4- ethylenedioxythiophene):poly(styrenesulfonate) layer away from the anode; and
treating the washed poly(3,4-ethylenedioxythiophene):poly(styrenesulfonate) layer with a primary patterning process to obtain the hole transporting layer.

Claims 12 and 14 (Rejoined).

Election/Restrictions
Claims 1-4, 7-8, 15-16, and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9, 11-12, and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 15, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
Examiner acknowledges the amendment to the title filed on February 25, 2022. The objection to specification in previous Office Action filed on January 06, 2022 is hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 8 and 18 filed on February 25, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on January 06, 2022 are hereby withdrawn.

Allowable Subject Matter
Claims 1-4, 7-9, 11-12, 14-16, and 18-20 are allowed.
Note: “in contact with” in line 6 of claim 1 and line 7 of claim 15 is interpreted as “in direct contact with.”

The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1, 9, and 15, in particular, a plurality of nano-grooves are disposed on a surface of the hole transporting layer, the surface is in contact with the electroluminescent layer, and a maximum thickness of the display stress releasing layer is equal to a maximum thickness of the hole transporting layer. Therefore, claims 1, 9, and 15 are allowable. Accordingly, claims 2-4 and 7-8 are allowable as they depend upon claim 1; claims 11-12 and 14 are allowable as they depend upon claim 9; and claims 16 and 18-20 are allowable as they depend upon claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892